Citation Nr: 1510989	
Decision Date: 03/16/15    Archive Date: 03/27/15

DOCKET NO.  14-34 293A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to a waiver of indebtedness in the amount of $20,351.77.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Mary E. Rude, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1968 to September 1970.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  The case was certified to the Board by the RO in Los Angeles, California.

This appeal was processed using the Virtual VA and Veteran's Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case should include consideration of these electronic records.  The Veteran appeared at a videoconference before the undersigned in February 2015.  A transcript is on file.

The issues of whether new and material evidence has been received to reopen claims of entitlement to service connection for bilateral hearing loss, tinnitus, and posttraumatic stress disorder and entitlement to a nonservice-connected pension have been raised in May 2014 and January 2015 correspondence, but have not yet been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran was incarcerated in December 2011 while in receipt of nonservice-connected pension benefits.  He did not inform VA of his incarceration, and a debt of $20,351.77 was validly created.

2.  The Veteran's statements that he was not aware his pension would be discontinued after incarceration for over 60 days are not credible.

3.  The Veteran was at fault in the creation of the overpayment; VA was not at fault in the creation of the overpayment.

4.  The failure of the Government to insist upon its right to repayment would result in unjust enrichment of the Veteran, inasmuch as he accepted benefits to which he was not entitled.

5.  Collection of that indebtedness would not defeat the purpose of the compensation benefit program, or otherwise be inequitable.


CONCLUSION OF LAW

The debt in the amount of $20,351.77 is valid; waiver is not appropriate.  38 U.S.C.A. §§ 5107, 5302 (West 2014); 38 C.F.R. §§ 1.963, 1.965, 3.666 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and the implementing regulations do not apply in waiver cases because the statutory right to request waiver of recovery of indebtedness within Chapter 53 of Title 38 of the United States Code contains its own notice provisions.  See Lueras v. Principi, 18 Vet. App. 435 (2004) citing Barger v. Principi, 16 Vet. App. 132 (2002); see also 38 U.S.C.A. § 5302.  VA complied with these provisions in a notification letter sent to the Veteran in October 2013.

A video conference Board hearing was held in February 2015.  During the hearing, the undersigned explained the issue on appeal and asked questions designed to elicit evidence that may have been overlooked with regard to the claim.  These actions provided an opportunity for the Veteran and his representative to introduce material evidence and pertinent arguments in compliance with 38 C.F.R. § 3.103.

Analysis

The Veteran requests a waiver of indebtedness for the amount of $20,351.77.  The Veteran testified in February 2015 that he was incarcerated from December 2011 through April 2014, and that he had been unaware that he was required to notify VA that he had been incarcerated.  He stated that he did not know that he could not continue receiving a nonservice-connected pension while in prison and that he had not received the initial notification of indebtedness from VA because his mail had been stolen while he was in prison.

Recovery of overpayment of any benefits made under laws administered by VA shall be waived if there is no indication of fraud, misrepresentation, or bad faith on the part of the person or persons having an interest in obtaining the waiver, and recovery of the indebtedness from the payee who received such benefits would be against equity and good conscience.  38 U.S.C.A. § 5302; 38 C.F.R. § 1.963(a).  

The recovery of any payment or the collection of any indebtedness may not be waived under this section if there exists in connection with the claim for such waiver an indication of fraud, misrepresentation, or bad faith on the part of the person or persons having an interest in obtaining a waiver of such recovery or the collection of such indebtedness.  38 U.S.C.A. § 5302(c).

The phrase "equity and good conscience" means the arrival at a fair decision between the obligor and the Government.  In making this determination, consideration will be given to the following elements (which are not intended to be all-inclusive): (1) fault of the debtor, (2) balancing of faults between the debtor and VA, (3) undue hardship of collection on the debtor, (4) defeat of the purpose of an existing benefit to the appellant, (5) unjust enrichment of the appellant, and (6) whether the appellant changed positions to his or her detriment in reliance upon a granted VA benefit.  38 U.S.C.A. § 5302; 38 C.F.R. § 1.965(a).

The standard of "equity and good conscience" will be applied when the facts and circumstances in a particular case indicate a need for reasonableness and moderation in the exercise of the Government's rights.  The decision reached should not be unduly favorable or adverse to either side.  38 C.F.R. § 1.965(a); see also Ridings v. Brown, 6 Vet. App. 544, 546 (1994). 

A request for waiver will only be considered: (1) if made within two years following the date of a notice of indebtedness issued on or before March 31, 1983 to the debtor; or (2) if made within 180 days following the date of notice of indebtedness issued on or after April 1, 1983 to the debtor.  38 U.S.C.A. § 5302; 38 C.F.R. § 1.963(b).

The 180 day period cited above may be extended if the individual requesting waiver demonstrates that, as a result of error by either the Department of Veterans Affairs or the postal authorities, or due to other circumstances beyond the debtor's control, there was a delay in such individual's receipt of the notification of indebtedness beyond the time customarily required for mailing (including forwarding).  If the requestor does substantiate that there was such a delay in the receipt of the notice of indebtedness, the 180 day period is to be computed from the date of the requestor's actual receipt of the notice of indebtedness.  38 C.F.R. § 1.963(b).

The preliminary issue of the validity of a debt is a threshold determination that must be made prior to a decision on a request for waiver of the indebtedness.  See Schaper v. Derwinski, 1 Vet. App. 430 (1991).  A debtor may dispute the amount or existence of a debt, which is a right that may be exercised separately from a request for waiver or at the same time.  See 38 C.F.R. § 1.911(c)(1) (2014).  The propriety and amount of the overpayment at issue are matters that are integral to a waiver determination.  See Schaper, 1 Vet. App. at 434.

In the instant case, in an August 2006 rating decision, the Veteran was granted entitlement to a nonservice-connected pension, effective January 24, 2006.  The accompanying notification letter to the rating decision informed the Veteran that he was required to notify VA immediately if his address changed. 

In October 2006 VA received unofficial notification that the Veteran had been incarcerated, and the Veteran was sent a letter explaining to him that veterans in receipt of a pension who are incarcerated due to a felony or misdemeanor conviction may not be paid pension benefits, effective from the 61st day of confinement.  38 U.S.C.A. §§ 501, 505 (West 2014); 38 C.F.R. § 3.666.  The Veteran then submitted a VA Form 21-4193, Notice to Department of Veterans Affairs of Veteran or Beneficiary Incarcerated in Penal Institution, stating that he had been incarcerated from February 18, 2006 to March 2, 2006.  In November 2006, the Veteran was sent a letter stating that because he had been incarcerated for less than 61 days, his pension payments would continue unchanged.

In September 2012 VA was notified by the Los Angeles Sheriff's Department that the Veteran was incarcerated.  VA sent the Veteran a letter in October 2012 proposing that his pension payments would be stopped effective February 8, 2012, the 61st day of his imprisonment.  In October 2013 a letter was sent to the Veteran stating that an overpayment had been created.  In May 2014 the Veteran reapplied for nonservice-connected pension and requested a waiver of the debt created due to payments made while he was in prison.  He wrote that he "did not know you could not receive your pension check while in prison" and that he had not received any mail while he was in prison.  A letter from the County of Los Angeles Probation Department stated that the Veteran had been incarcerated for burglary from December 9, 2011 until April 29, 2014.  

In August 2014 VA denied a waiver of the indebtedness for $20,351.77 because the Veteran's request was not submitted within 180 days of the notification sent in October 2012.

As an initial matter, the Board finds that the debt of $20,351.77 was validly created.  38 C.F.R. § 3.666 states that pension must be discontinued effective from the 61st day of imprisonment following conviction of a felony or misdemeanor.  The evidence clearly shows that the Veteran was convicted of a felony and imprisoned for more than 60 days, and he has not contested that fact.

The Board also accepts the Veteran's request for waiver of indebtedness as timely, even though it was submitted more than 180 days from the date the initial notification of indebtedness was sent.  The 180 day period may be extended when there has been a delay in receipt of the notification due to circumstances beyond the debtor's control.  38 C.F.R. § 1.963(b).  In this case, the Veteran was incarcerated and has testified that his landlord failed to collect his mail and reported that mail had been stolen.  Affording the Veteran the benefit of the doubt, the Board accepts that he did not receive actual notification of the debt until his release from prison on April 29, 2014, and his May 2014 request for a waiver was received within 180 days of that date.

After reviewing all of the evidence of record, however, the Board does not find that recovery of the indebtedness from the payee who received such benefits would be against equity and good conscience.  Furthermore, the Board finds that there is indication of misrepresentation on the part of the Veteran, as his claims that he did not know that his pension would be discontinued after incarceration for more than 60 days are not credible.

The Veteran submitted written statements and testified that he did not know that he could not continue receiving a pension while in prison.  However, the Veteran received very clear notice explaining the provisions of 38 C.F.R. § 3.666 when he was previously incarcerated in 2006.  The Veteran even submitted a VA Form 21-4193, which was filled out by hand and signed by the Veteran.  Therefore, even if the Veteran failed to receive the notice letter sent to him in October 2012, he was aware that his pension benefits could be discontinued due to incarceration.

Even if the Board accepted the Veteran's assertion that he was not aware that his pension benefits would be discontinued while he was incarcerated, the factors enumerated in 38 C.F.R. § 1.965(a) weigh against the claim.  The Veteran was notified when he was first granted entitlement to nonservice-connected pension in August 2006 that he was responsible for notifying VA if he had a change of address.  The Veteran failed to notify VA that he was incarcerated.  A Veteran must notify the VA of all circumstances which will affect his or her entitlement to receive, or the rate of, the benefit being paid.  38 C.F.R. § 3.660(a)(1) (2014).  The United States Court of Appeals of Veterans Claims has stated that it is the burden of a claimant to keep the VA apprised of his or her whereabouts.  If he or she does not do so, there is no burden on the part of the VA to turn up heaven and earth to find him or her.  Hyson v. Brown, 5 Vet. App. 262, 265 (1993).  The Board finds that the Veteran's failure to notify VA of his change of residence constitutes fault on the part of the debtor.  There is no evidence of any fault on the part of VA.

The Veteran also would be unjustly enriched if the benefits were not recovered, since failure to make restitution would result in unfair gain to the Veteran, as he was erroneously paid benefits to which he was not entitled.  Nor does the Board find that recovery of the debt would defeat the purpose of an existing benefit, as the Veteran is not currently receiving any VA benefits.

While the Veteran has asserted that he faces undue hardship because he is currently homeless and has difficulty paying his bills, the Board does not find that this outweighs the other factors that must be considered.  The Board sympathizes with the Veteran that he is currently struggling financially, but it does not find that this factor alone demonstrates that the recovery of the overpayment would be against equity and good conscience.  Structured repayment could be arranged as appropriate.

In sum, the Board finds evidence of misrepresentation on the part of the Veteran, and collection of the debt would not violate the standard of equity and good conscience.  As the preponderance of the evidence is against the petition for a waiver of the overpayment debt, the "benefit of the doubt" rule is not for application, and the waiver must be denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to a waiver of indebtedness in the amount of $20,351.77 is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


